UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


RAFIQ BIN BASHIR BIN JALULL                    :
ALHAMI, et al.,                                :
                                               :
                       Petitioners,            :
                                               :
               v.                              :      Civil Action No. 05-359 (GK)
                                               :
BARACK OBAMA, et al.,                          :
                                               :
                       Respondents.            :


                                              ORDER

        On October 6, 2009, the Court received a Joint Status Report in this case. Counsel for the

parties agree that the case should remain stayed for another 60 days or until December 1, 2009. The

parties request that the Protective Order in place in this action (Dkt. No. 93) remain in force during

the stay.

        IT IS SO ORDERED.




October 7, 2009                                               /s/
                                                              Gladys Kessler
                                                              United States District Judge


Copies via ECF to all counsel of record